Title: From James Madison to James Madison, Sr., 15 June 1794
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Baltimore June 15. 1794
I got here the evening before last, and shall leave this the day after tomorrow in company with Mr. Jones who met Col. Monroe here. I shall probably be three days on the road to Fredg. and must there provide a conveyance home; unless you should have been able to save me from that necessity. If Mr. Blair shd. send this by an immediate opportunity, there may possibly be time after the receipt of it to forward horses to meet me at Fredg. where I shall halt a day if no more. I mentioned in my last that I wd prefer travelling from Fredg. in a chair if that arrangement be practicable. Yr Affe. son
Js. Madison Jr
